Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the Final Office Action for application number 17/162,705 CABLE TRAY BARRIER STRIP filed on 1/29/2021.  Claims 1-9, 11-16, 21 and 22 are pending.  This Final Office Action is in response to applicant’s reply dated 7/11/2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 102
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 7682465 to Anderson et al.
	With regards to claim 1, the patent to Anderson et al. discloses a device (118, See Figure 5) having a vertical wall (wall between 187 and 186) extending along a length of the barrier strip; and a tray coupler (171, 173, 174, 175, 176) disposed below the vertical wall, the tray coupler configured to couple to one or more of the longitudinal and lateral wires of the cable tray without the use of additional fasteners, wherein the vertical wall and the tray coupler are integrally formed as a one-piece, monolithic component. 
Also with regards to claim 1, Anderson et al. teaches wherein the tray coupler defines slots (182) spaced apart from one another along the tray coupler, wherein the slots are sized and shaped to receive one or more lateral wires of the cable tray when the tray coupler is coupled to longitudinal wires.
	With regards to claim 2, Anderson et al. teaches a base (above tray coupler) disposed vertically between the vertical wall and the tray coupler, wherein the base extends in a direction generally transverse to the vertical wall.
	With regard to claim 3, Anderson et al. teaches wherein the base includes left and right wings extending laterally outward in opposite directions.
	With regards to claims 4, Anderson et al. teaches wherein the base is configured to contact the cable tray when the barrier strip is coupled to the cable tray and inhibit rotation of the barrier strip relative to the cable tray.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7682465 to Anderson et al. 
With regards to claims 5 and 14, Anderson teaches that the coupler is a clip (See Column 4, line 63) and states that “various other configurations and geometries can also be employed” (See Col 5, line 9-11).  Anderson et al. does not specifically state that the clip tray coupler has a snap-fit component configured to couple to the one or more of the longitudinal and lateral wires by a snap-fit connection.  Anderson et al. teaches a snap fit clip (142, 143, See Col. 4, line 47) and from the suggestion that the clip (171) could be various configurations, it would be obvious to one of ordinary skill in the art to have made the coupler snap-fit from the teachings of Anderson and to have a secure connection. 
With regards to claims 6, 8 and 15, Anderson et al. teaches that the coupler has opposing snap- fit (obvious from claim 5) arms (173, 174) defining a channel configured to receive the one or more of the longitudinal and lateral wires
	With regards to claims 7 and 16, as shown in claim 5 above, it would have been obvious to one of ordinary skill in the art to have had the tray coupler having a snap-fit component configured to couple to the one or more of the longitudinal and lateral wires by a snap-fit connection.
	With regards to claim 9, Anderson et al. teaches wherein the tray coupler defines slots (182) spaced apart from one another along the tray coupler, wherein the slots are sized and shaped to receive one or more lateral wires of the cable tray when the tray coupler is coupled to longitudinal wires.
	
	 

Response to Arguments
	The applicant’s has argued that Anderson does not show slots shaped to receive one or more lateral wires of the cable tray, arguing that Anderson slots (182) are only capable of receiving one wire, not “one or more”.  This argument is not persuasive as one is a subset of one or more.  

Allowable Subject Matter
Claims 11-16 are allowed. 
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 11, the prior art does not teach a cable tray assembly barrier strip for a cable tray of the type including longitudinal wires and lateral wires interconnecting the longitudinal wires, the barrier strip having a cable tray having interconnected longitudinal wires and lateral wires defining a bottom and opposite side walls extending upward from the bottom to define a depth of the cable tray a barrier strip comprising a vertical wall extending along a length of the barrier strip, wherein the vertical wall has a height that extends at least a majority of the depth of the cable tray a tray coupler disposed below the vertical wall, the tray coupler configured to couple to a single longitudinal wire of the cable tray without the use of additional fasteners.
With regards to claim 21, the prior art does not teach wherein the slots of the tray coupler comprise an end slot and an adjacent slot to the end slot, the end slot being spaced a first distance from a longitudinal end of the tray coupler and a second distance from the adjacent slot, the first distance being less than the second distance.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227, if the examiner cannot be reached.  The fax machine number for the Technology center is  571-273-8300 (formal amendments) or 571-273-6823 (informal communications only).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.    


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        8/24/22